Title: Enclosure: [Confirmation of the Amount Paid by the Treasurer of the United States], 24 June 1793
From: Hamilton, Alexander
To: 



Treasury DepartmentRegisters Office 24th. June 1793.

These are to Certify that the Sum of Two hundred and Eighty four thousand nine hundred and One Dollars Eighty nine Cents is the Amount which has been paid by the Treasurer of the United States during the present Year to the Trustees for the Reduction of the Public Debt out of the Monies arising from Loans made in Holland, vizt.


Warrant No.
2454
for
50.000.




2482
”
234.901. 
89/100



Dollars

284.901.
89/100


And for which warrants were originally issued payable out of the above mentioned Fund.
And I do further Certify that the said Amount has been applied according to Law by the said Trustees towards the Reduction of the Public Debt.
Dollars 284.901 89/100
